Evans, P. J.
1. Under the conflicting evidence, there was no error in refusing to grant a new trial on account of the alleged bias of a juror. Humphrey v. State, 141 Ga. 671 (81 S. E. 1034).
2. The evidence warranted the verdict, which has the approval of the trial judge; and no sufficient reason is made to appear for the grant of a new trial. Judgment affirmed.

All the Justices concur.

ID. B. Nicholson and Max B. Land, for plaintiff in error.
Clifford Wallcer, attorney-general, Joseph B. Wall, solicitor-general, and Mark Bolding, contra.